Citation Nr: 1716089	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-18 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating higher than 70 percent for posttraumatic stress disorder (PTSD), effective February 6, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted service connection for PTSD, assigning an initial rating of 30 percent.  A May 2012 rating decision granted an increased rating of 70 percent for the Veteran's PTSD, effective February 6, 2012.  Jurisdiction is now with the RO in St. Petersburg, Florida.  

The Veteran was scheduled for a Board hearing in October 2014, but he withdrew his request.  

In April 2015, the Board granted an increased rating of 50 percent for PTSD, effective prior to February 6, 2012, and remanded the issue of entitlement to a rating higher than 70 percent for PTSD, effective February 6, 2012, as well as the issue of entitlement to a TDIU.  Pursuant to a September 2015 joint motion for partial remand, the Board's April 2015 decision was vacated and remanded by the U.S. Court of Appeals for Veterans Claims, insofar as it denied entitlement to a rating higher than 50 percent for the PTSD prior to February 6, 2012.  The remand portion of the Board's April 2015 decision was not affected by the joint motion for partial remand.  In May 2016, the Board granted an increased rating of 70 percent for the Veteran's PTSD prior to February 6, 2012, but declined to take jurisdiction over the issues of an increased rating higher than 70 percent, effective February 6, 2012, and a TDIU, which were remanded in April 2015, as it appeared that the Agency of Original Jurisdiction (AOJ) was still taking action on the issues.  In implementing the Board's May 2016 decision, the RO in June 2016 assigned an effective date of September 2, 2010 for the assignment of the 70 percent rating for the Veteran's PTSD.  There is no record that the Veteran has appealed the Board's May 2016 decision, or the RO's June 2016 rating decision, though he still has time left in his one-year appeal period.  

Although the matter has been somewhat complicated by the bifurcation of the increased rating claim for PTSD based on the time frame prior to and after February 6, 2012, based on the procedural history of this case, it appears that the only issues presently before the Board are entitlement to an increased rating higher than 70 percent for PTSD, effective February 6, 2012, and entitlement to a TDIU.  

After the case was certified to the Board, the Veteran's representative submitted additional evidence that had not been considered by the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran's representative waived AOJ jurisdiction over the evidence.


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment. 

2.  The Veteran's service-connected PTSD meets the percentage requirements for the award of a schedular TDIU, and the collective lay and medical evidence on the question of whether the Veteran's service-connected disability prevents from obtaining and retaining substantially gainful employment is, at least, in relative equipoise.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In October 2010, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD.  Service connection was subsequently granted in March 2011 and the Veteran appealed the initial 30 percent rating assigned (which later was increased to 70 percent).  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for PTSD on several occasions, in February 2012 and May 2016.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.  In addition, for these reasons, the directives of the Board's November 2013 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

The Board also is satisfied as to substantial compliance with its April 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47   (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran's claim for entitlement to a TDIU has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Increased Rating for PTSD

As noted in the introduction, the only issue on appeal with respect to the Veteran's increased rating claim for PTSD, is the issue of a rating higher than 70 percent, effective February 6, 2012.  

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting her claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which was a scale, considered prior to the publication of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014).  

Nevertheless, when in use, GAF scores ranging between 41 and 50 are assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

In addressing whether the Veteran is entitled to a higher initial rating, the Board initially notes that the severity of the Veteran's PTSD has been relatively stable throughout the period from February 6, 2012 to present.  Therefore, applying staged ratings, i.e., different ratings for different periods of time, for the Veteran's PTSD is inappropriate. 

In reviewing the evidence of record, while the Veteran has significant deficiencies as a result of his PTSD, which is representative of the 70 percent rating assigned, the record does not show that he is both, totally socially and occupationally impaired as a resulted of his PTSD, warranting a 100 percent disability rating.  

Socially,  the Veteran has deficiencies in family relations and has shown inability to establish and maintain effective social relationships, as he has been divorced twice, and has a strained relationship with his current girlfriend, as well as his adult daughter.  He has occasional contact with one brother, and is estranged from another brother.  He also reportedly has a limited social life.  See, e.g,, February 2012 VA examination report; February 2016 private psychological assessment.

In addition, he has deficiencies in judgment in that he has a history of alcohol abuse, including a DUI in 2005.  See, e.g., February 2012 VA examination report; June 2015 private psychological report.    He has impaired impulse control, as he had angry outbursts with co-workers and customers while working; and also has suicidal ideation.  See, e.g., February 2012 VA examination report; February 2017 private vocational employability assessment.

He has near-continuous depression affecting the ability to function independently, appropriately, and effectively, in that he had intermittent inability to perform activities of daily living, including maintenance of minimum personal hygiene, as noted on VA examination in February 2012.  

Occupationally, the Veteran reportedly stopped working in June 2011 as a liquor salesman.  He has submitted numerous private medical opinions that he has been unemployable due to his PTSD since that time.  See, e.g., June 2015 private psychological report; February 2016 private psychological assessment; February 2017 private vocational employability assessment.  Other opinions of record have determined that the Veteran is not unemployable due to his PTSD, however.  See, e.g., May 2016 VA examination report.

While the Veteran has deficiencies in most areas, which meets the criteria for a 70 percent rating, the Veteran does not meet the criteria for the next higher 100 percent rating, as his PTSD symptomatology does not reveal total social and occupational impairment.  Occupationally, while the Veteran has been found to be unemployable due to his PTSD, which demonstrates total occupational impairment, he has not been found to have both, social and occupational total impairment.  

Socially, while the Veteran has significant problems with personal relationships as manifested by his multiple marriages and strained relationship with his child, he is not totally impaired.  On examination in February 2012, it was noted that he had intermittent inability to perform activities of daily living, including maintenance of minimum personal hygiene, which is one of the criteria for a 100 percent rating under Diagnostic Code 9411.  However, he also noted on examination in February 2012 that he attended church and exercised regularly to reduce his anxiety and mood symptoms.  An April 2015 VA treatment record notes the Veteran had a new "lady friend" over the past year and continued to work out in the gym for health and stress.  He indicated that he had more socialization and was less lonely now that he had a lady friend, went on a road trip with her recently, and felt less uncomfortable with fun activities.  The Veteran noted on an affidavit in October 2015 that he continued to be very active in military circles and maintained fairly close relationships with the people he served with, but it was very difficult for him to talk about his experiences.  

A private medical opinion in February 2016 notes that the Veteran's should be rated as 100 percent disabling from June 2011 to the present based on his PTSD and the related impairments, which have been well-documented and extensively in the record of care, as he is unemployable, severely withdrawn from people, and has indicated persistent thoughts about hurting himself.  The Veteran noted on the report that he often thought of killing himself (but denied current suicidal ideation at the time of the examination), and stated that he would have already killed himself were it not for the effects, he believes, this would have on his daughter and grandchildren.  

While the social limitations have been noted above, his social impairment is not so severe that he is shown to be totally impaired socially.  The 70 percent assigned contemplates such symptoms as suicidal ideation, impaired impulse control, and inability to establish and maintain effective relationships, as noted on examination in February 2016.   
 
His GAF score range from 50 to 58, which demonstrates moderate to severe symptoms, as noted above, and are not inconsistent with at a 70 percent evaluation for PTSD, as well.  

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2016).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD (i.e., occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; suicidal ideation; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under Diagnostic Code 9411 specifically contemplates these symptoms, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran's claim for a TDIU was raised by his initial rating claim for service connection that was filed in September 2010.  

The Veteran's current service-connected disability is PTSD, rated as 70 percent disabling, from September 2, 2010.  As the Veteran has a single disability rated as 70 percent disabling (i.e., at least 60 percent), he meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  The determinative issue is whether he is considered unemployable.  

The record shows that the Veteran has not worked full-time since June 2011.  He applied for SSA benefits in June 2011 with a primary diagnosis of PTSD, but was denied.  The SSA decision noted that in spite of his difficulties, the Veteran had remained successfully employed in people-oriented professions for 47 years, and reported in September 2010 that he retired due to his age and dislike of the job, rather than his PTSD. 

The Veteran submitted a signed affidavit in October 2015 noting that he spent 32 years working as a liquor salesman before retiring in June 2011.  He noted on his formal TDIU claim in October 2015 that he had at most a high school diploma, and had worked 12 hours per week from September 2013 to October 2014 earning approximately $384 per month.  He also submitted a copy of SSA earnings, which notes incomes of $58,408.53 in 2011, $3,476.23 in 2013, and $6,444.00 in 2014.  The incomes in 2013 and 2014 are below the poverty line according to the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person age 65 years and over for those years were $11,173 in 2013, and $11,354 in 2014. 

The Veteran underwent a VA examination in February 2012.  He noted that he had been a liquor salesman for 35 years during which time he had many angry confrontations with producers, co-workers, and customers.  He reportedly impulsively resigned in 2011 because of "burn out," and moved to Florida to "get away from everything."  

A private psychologist in June 2015 determined that the Veteran was unemployable as a result of his PTSD, noting short-term memory deficits, concentration problems, and depressed mood.  A February 2016 private psychologist also found that the Veteran was unemployable due to his PTSD based on his difficulties getting along with co-workers and supervisors, and his memory and concentration problems, as well as his recurring PTSD symptoms.  

A VA examiner in May 2016 found that the Veteran was not unemployable due to his PTSD and still could perform duties associated with physical and sedentary duties.  The examiner noted that no cognitive impairment was noted during the examination, as he was able to provide a coherent history of the events of his daily life.  The examiner commented that non-VA providers might render different diagnoses based on their level of expertise and frequency of their encounters with the Veteran and solely base their opinions on subjective history, rather than medical records.

In February 2017, a private vocational employability assessment was provided, which determined that the Veteran was unable to secure and follow substantially gainful employment in light of the severity of his service-connected PTSD.  In formulating the opinion, the vocational specialist noted a review of the Veteran's claims file and a telephone interview with the Veteran.  It was noted that while working as a liquor salesman he had reported difficulty getting along with co-workers and customers.  He also had decreased concentration and difficulty sleeping.  Although he had attempted to work part-time again in 2013, his earnings were marginal and he had no earnings since 2014.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected PTSD precludes him from securing and following a substantially gainful occupation.  Specifically there are three opinions of record from qualified clinicians, two of which are psychologists and one a vocational specialist, which found that the Veteran's PTSD renders him unemployable based on his inability to get along with customers and co-workers in the workplace.  The Veteran has at most a high school diploma and spent a great deal of his work-life in liquor sales.  While the May 2016 VA examiner found that the Veteran was not precluded from working in a physical or sedentary position, there is no reason shown to accord this opinion greater probative weight than the opinions provided by the private psychologists and vocational specialist.

The record shows that SSA found that the Veteran was not unable to engage in any substantial gainful activity.  See June 2011 SSA decision.  While SSA records are probative on the question, VA is not bound by decisions of other agencies, but instead bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel. See 38 U.S.C.A. § 7104 (c).  

As the evidence for and against the Veteran's claim is relatively equally-balanced, the Board resolves all doubt in the Veteran's favor in concluding that the Veteran's PTSD renders him unemployable.


ORDER

Entitlement to an initial rating higher than 70 percent for PTSD is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


